
	
		II
		112th CONGRESS
		1st Session
		S. 1768
		IN THE SENATE OF THE UNITED STATES
		
			October 31, 2011
			Mr. Begich (for himself,
			 Mr. Casey, Mr.
			 Graham, Mr. Grassley,
			 Ms. Klobuchar, Mr. Leahy, Ms.
			 Murkowski, Mr. Pryor,
			 Ms. Snowe, and Mr. Tester) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Armed Services
		
		A BILL
		To amend title 10, United States Code, to authorize
		  space-available travel on military aircraft for members of the reserve
		  components, a member or former member of a reserve component who is eligible
		  for retired pay but for age, widows and widowers of retired members, and
		  dependents.
	
	
		1.Short titleThis Act may be cited as the
			 National Guard, Reserve, Gray
			 Area Retiree, and Surviving Spouses Space-available Travel Equity Act
			 of 2011.
		2.Eligibility of reserve
			 members, gray area retirees, widows and widowers of retired members, and
			 dependents for space-available travel on military aircraft
			(a)Eligibility
				(1)In
			 generalChapter 157 of title
			 10, United States Code, is amended by inserting after section 2641b the
			 following new section:
					
						2641c.Space-available
				travel on Department of Defense aircraft: reserve members, reserve members
				eligible for retired pay but for age; widows and widowers of retired members;
				and dependents
							(a)Reserve
				membersA member of a reserve component holding a valid Uniformed
				Services Identification and Privilege Card shall be provided transportation on
				Department of Defense aircraft, on a space-available basis.
							(b)Reserve
				retirees under applicable eligibility ageA member or former
				member of a reserve component who, but for being under the eligibility age
				applicable to the member under section 12731 of this title, otherwise would be
				eligible for retired pay under chapter 1223 of this title shall be provided
				transportation on Department of Defense aircraft, on a space-available
				basis.
							(c)Widows and
				widowers of retired members
								(1)In
				generalAn unremarried widow or widower of a member of the armed
				forces described in paragraph (2) shall be provided transportation on
				Department of Defense aircraft, on a space-available basis.
								(2)Members
				coveredA member of the armed forces referred to in paragraph (1)
				is a member who—
									(A)is entitled to
				retired pay;
									(B)is described in
				subsection (b);
									(C)dies in the line
				of duty while on active duty and is not eligible for retired pay; or
									(D)in the case of a
				member of a reserve component, dies as a result of a line of duty condition and
				is not eligible for retired pay.
									(d)DependentsA
				dependent of a member or former member described in subsection (a) or (b) or of
				an unremarried widow or widower described in subsection (c) holding a valid
				Uniformed Services Identification and Privilege Card shall be provided
				transportation on Department of Defense aircraft, on a space-available basis,
				if the dependent is accompanying the member.
							(e)ScopeSpace-available
				travel required by this section includes travel to and from locations within
				and outside the continental United States.
							(f)Definition of
				dependentIn this section,
				the term dependent has the meaning given that term in section 1072
				of this
				title.
							.
				(2)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by inserting after the item relating to section 2641b the following
			 new item:
					
						
							2641c. Space-available travel
				on Department of Defense aircraft: reserve members, reserve members eligible
				for retired pay but for age; widows and widowers of retired members; and
				dependents.
						
						.
				(b)RegulationsThe
			 Secretary of Defense shall prescribe regulations to implement section 2641c of
			 title 10, United States Code, as added by subsection (a).
			
